DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
This application has been reviewed by the Examiner and meets all formal and substantive (i.e. statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive support in the application disclosure as originally filed. The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. Examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, with regard to independent claim 1, the prior art fails to disclose at least one of the first and second anti-rotation elements of said blind hole and of said lug having an angular period θ; β, such that one of the first and second anti-rotation elements of the blind hole and of the lug respectively comprises 360/θ or 360/β grooves, and the other at least one tooth, 
and the angular amplitude φ is at least equal to: 
the angular period θ; β if only one of the first and second anti-rotation elements has an angular periodicity; 
a smallest of the two angular periods θ; β if both of the first and second anti-rotation elements have an angular periodicity; 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd